 1 1
                                                                                   U.S. DISTRICT
 2

 3                                                                               J~ -3 2019
4
                                                                                                   ~,
 5
6

 7
8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA
io     iJNITED STATES OF AMERICA,                  ) Case No. CR i9-00003-M
11                          Plaintiff,             )
12                          v.                          ORDER OF DETENTION AFTER
                                                        HEARING [Fed. R. Crim. P. 32.i(a)(6);i8
i3     JASON PAUL CHRISTENSEN,                          U.S.C. § 3143~a)~
i4                          Defendant.

i5
i6

i~            The defendant having been arrested in this District pursuant to a warrant issued

i8     by the United States District Court for the Southern District of California for alleged

i9     violations of the terms and conditions of his supervised release; and

20           The Court having conducted a detention hearing pursuant to Federal Rule of

21     Criminal Procedure 32.i(a)(6) and 18 U.S.C. § 3i43(a),

22           The Court finds that:

23        A. (X) The defendant has not met his burden of establishing by clear and

24            convincing evidence that he is not likely to flee if released under i8 U.S.C. §

25           3~42(b) or (c). This finding is based on:

26           No bail resources; recentfailure to appear; substance abuse; instant allegations

27
                                                    1
  1            and prior violations suggest lack ofamenability to supervision.
  2            and

  3      B. (X)The defendant has not met his burden of establishing by clear and

  4            convincing evidence that he is not likely to pose a danger to the safety of any

  5            other person or the community if released under i8 U.S.C. § 3i42(b)or (c). This
  6         finding is based on:

  7         Instant allegations and prior violations suggest lack ofamenability to
 8          supervision; recent misdemeanor convictions; substance abuse; refusal to

 9          participate in treatment
10          IT THEREFORE IS ORDERED that the defendant be detained pending further
 11   revocation proceedings.
12

i3    Dated:      ~
                                                             ORABLE           MN D. SPAETH
i4                                                       United States Magistrate Judge
i5
i6
17

18

i9
20
21

22

23
24
25
26
2'J

                                                    2
